MARTONE, Justice,
dissenting.
■ I dissent from the order denying review in this case. I am of the view that this case decides an important issue of law within the meaning of Rule 23(c)(4), Ariz.R.CivApp.P., that ought to be decided by this court. There is no existing authority for the proposition that a spouse “needs” to live forever in the style to which he or she has become accustomed. It can be argued that the allowance of lifetime maintenance at the standard of living established during marriage turns the institution of marriage into a lifetime annuity. This important issue warrants our consideration. I vote to grant review and dissent from the court’s order denying review.